Citation Nr: 0030552	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death as secondary to exposure to ionizing 
radiation.

2.  Entitlement to educational assistance benefits provided 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from June 1954 to December 1957.  He died in December 1993.  
The appellant is the veteran's widow. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  

In October 1996, the Board denied service connection for the 
cause of the veteran's death based on claimed in-service 
microwave radiation exposure.  The other separate claims for 
service connection for the cause of the veteran's death as a 
result of exposure to ionizing radiation during service and 
entitlement to Chapter 35 educational assistance benefits 
were then remanded by the Board.  In September 1997, August 
1998 and July 1999, the claim was again remanded to the RO to 
have additional development completed.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

It is asserted, in essence, that the veteran developed the 
fatal chronic monomyelocytic leukemia, a radiogenic disease, 
as a result of his exposure to ionizing radiation as a 
participant in Operation DRAGON LADY at a Mercury, Nevada 
area test site.  He recalled driving into areas "marked with 
radiation exposure".  Further, he believed the only time he 
wore a film badge was at a base in Topeka, Kansas.  

The Board has reviewed the development asked for and 
completed in response to the Board remands in light of the 
recent holding in Stegall v. West, 11 Vet. App. 268 (1998).  
Briefly, in 1996, the Board remand was to comply with the 
requirements of 38 C.F.R. § 3.311(a)(2)(iii) that any 
available records regarding claimed ionizing radiation 
exposure will be requested.  Further, the Board sought to 
comply with the holding in Earle v. Brown, 6 Vet. App. 558 
(1994).

The Board observed that the National Personnel Records Center 
reported the veteran's service medical records, including any 
Form 1141, record of exposure to ionizing radiation, were not 
available.  The Defense Nuclear Agency (DNA, now Defense 
Threat Reduction Agency (DTRA)) did not confirm his 
participation in a radiation risk activity.  Nor had any data 
of ionizing radiation exposure for the veteran been reported 
by the U.S. Army Ionizing Radiation Dosimetry Center or the 
Department of the Air Force Data Center at Armstrong 
Laboratory (AFMC).  The record reflected that the DSWA 
(Defense Special Weapons Agency, now DTRA) advised the 
appellant that research of the case was being undertaken.  
Further, she apparently has sought information from the U.S. 
Department of Energy (DOE).  

The Board also asked the RO to seek ionizing radiation 
exposure data from the civilian contractor (Ramo-Woolridge 
Corporation) referenced in the veteran's military orders in 
respect to Operation DRAGON LADY.  The RO was asked to obtain 
information as to whether the veteran's duties at the 4070th 
Support Wing, March Air Force Base, California, from March 
13, 1957, to April 29, 1957, involved exposure to ionizing 
radiation, and to provide a copy of any record maintained 
regarding occupational exposure to ionizing radiation for the 
veteran.  The Reynolds Electrical and Engineering Co., Inc., 
Radiological Evaluation Section, was to be contacted for any 
record of ionizing radiation exposure for the veteran during 
the relevant time period.  Thereafter, the RO was to 
undertake any other indicated development under 38 C.F.R. 
§ 3.311(b), including obtaining a dose estimate for the 
veteran's participation in Operation DRAGON LADY under 
§ 3.311(a)(2)(iii).

The Board remanded the claim in September 1997 to complete 
development by again asking the RO to contact Reynolds 
Electrical and Engineering Co.  The RO was again asked to 
undertake any other indicated development under 38 C.F.R. 
§ 3.311(b), including obtaining a dose estimate for the 
veteran's participation in Operation DRAGON LADY under 
§ 3.311(a)(2)(iii).  

The record reflects that the RO in late 1997 mailed a request 
for information to Reynolds Electrical and Engineering Co., 
and that apparently the request was forwarded to the DOE.  
The DOE response in late 1997 was essentially the same as the 
previous response received in late 1996.  The DOE advised 
that the "no record" statement on the form provided did not 
necessarily indicate lack of participation.  
The RO does not appear to have contacted the 4070th Support 
Wing, March Air Force Base, California, directly for 
information regarding the veteran's duties from March 13, 
1957, to April 29, 1957.  A request to the National Personnel 
Records Center was returned with the suggestion that the RO 
contact the Defense Nuclear Agency.

The Board in July 1999 asked to have the RO complete 
additional development through VA Under Secretary for Health 
after insuring that all likely sources of information for the 
claimed radiation exposure had been exhausted.

The record was supplemented with additional military 
personnel records, which documented various temporary duty 
assignments relevant to this claim.  The RO received a 
physician's letter of October 1993 stating that the veteran's 
leukemia may have been caused by excessive radiation 
exposure.  

The VA Under Secretary for Health in December 1999 opined 
that it was not possible to provide a dose estimate for the 
veteran.  The opinion mentioned several of the negative 
replies to requests for information.  

The Board observes that in an October 1996 letter to a Member 
of Congress, an official at the Department of the Air Force 
advised that the Office of Air Force History had records 
concerning the Project DRAGON LADY that "cast no light" on 
the veteran's activities.  The RO has not asked for his 
information directly and the Board believes such action is 
within the duty to request all available information that may 
shed light on the claimed exposure.  From the information in 
the letter it is not clear what information the service 
department had asked for.

The Board also observes that another source of information 
mentioned in October 1993 Air Force letter was the 4080th 
Reconnaissance Wing reunion group in Del Rio, Texas.  

The Board must also point out that the veteran claimed he had 
exposure during an assignment in Topeka, Kansas.  The record 
shows he was assigned to the 21st Air Division (SAC), 55th 
Armament Electronics Maintenance Squadron, 55th 
Reconnaissance Wing M (SAC), Forbes Air Force Base, Topeka, 
Kansas from 1955 to 1957.

Another matter requiring clarification concerns the potential 
for exposure during the operational period for Operation 
PLUMBBOB (May 28, 1957 to October 22, 1957).  The veteran 
reported on a NA Form 13075 in early 1993 that his 
participation in Operation DRAGON LADY was during several 
months from June 1957 to August or September 1957.  The 
appellant has also referred to Operation PLUMBBOB.   

The Board must observe that § 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the veteran's.  The 
regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  This is not discretionary and the 
claim should have been referred to the Under Secretary for 
Health as provided in the regulation.  It must also be noted 
that the Board is bound by the regulations.  38 C.F.R. § 19.5 
(1997).  

In view of the foregoing, and in light of the precedent 
established in Stegall, the Board must request additional 
development of this claim to ensure compliance with the 
regulatory procedures applicable to the appellant's claim 
based on ionizing radiation exposure.  Accordingly, the case 
is regretfully again REMANDED to the RO for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the Department 
of the Air Force and ask them to provide 
information as to whether the veteran's 
duties at the 4070th Support Wing, March 
Air Force Base, California, from March 
13, 1957, to April 29, 1957, involved 
exposure to ionizing radiation, and to 
provide a copy of any record maintained 
regarding occupational exposure to 
ionizing radiation for the veteran.  All 
attempts to obtain such records through 
official channels should be documented in 
the claims folder.  

The RO should also request the same 
information regarding the veteran's 
service with the 21st Air Division (SAC), 
55th Armament Electronics Maintenance 
Squadron, 55th Reconnaissance Wing M 
(SAC), at Forbes Air Force Base, Topeka, 
Kansas.

The RO should also contact the Office of 
Air Force History, 170 Luke Avenue, Suite 
400, Bolling Air Force Base, Washington, 
D.C. 20332-5113 and request that it 
provide any information it maintains 
concerning Project DRAGON LADY, to 
include any information of potential 
exposure to ionizing radiation during the 
project as well as any specific 
information that is available regarding 
the veteran's participation.  

The RO should also contact the 4080th 
Strategic Wing, Attn: Patricia Deason, 
1910 Avenue B, Del Rio, Texas 78840 for 
any information regarding the veteran's 
service that may be helpful in the 
determination of a radiation dose 
assessment.  

3.  The RO should also contact the DTRA, 
SWSN-NPTR, 6801 Telegraph Road, 
Alexandria, VA 22310-3398 again and ask 
that they assist in clarifying whether 
the veteran had any potential for 
exposure to ionizing radiation that would 
have coincided with the Operation 
PLUMBBOB series of atmospheric nuclear 
tests.  The RO should provide and 
information from the service records or 
the claims file that could assist the 
DTRA in responding to this inquiry.

4.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  If the RO determines that 
such development has been accomplished, 
the records which have been obtained, 
including any available information 
provided by the DSWA, and the records, 
information and the veteran's statements 
concerning his locations and activities, 
should be referred to the Under Secretary 
for Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.  If it is 
determined that the veteran was exposed 
to ionizing radiation, as claimed, the 
issue should be further developed under 
38 C.F.R. § 3.311(c) as provided under 
§ 3.311(b)(i).  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible, is 
responsive to and in complete compliance 
with the directives of this remand and to 
the recent legislative change included in 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) as directed by Fast Letter (00-87) 
and if it is not, the RO should implement 
corrective procedures to the extent 
possible.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claims of 
entitlement to service connection for the 
cause of the veteran's death, and 
entitlement to educational assistance 
benefits under chapter 35, title 38, 
United States Code.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for appellate review, if in order.  The 
purpose of this REMAND is to ensure compliance with the 
requirements of due process.  No action is required of the 
appellant unless she receives further notice



		
	Mark J. Swiatek
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


